Title: Enclosure: “Y. Z.” to John C. Ogden, [14 July 1800]
From: Ellison, Thomas
To: Hamilton, Alexander,Ogden, John C.


To the Revd John Cosens Ogden
If you do not promise to refrain from the Nonsense & abuse, which you have so profusely lavished of late, upon New England Illuminati, Genl Hamilton &c &c, you must expect to see the following published in Boston, Portsmouth, Connecticut, Vermont, Canada, Lansingburgh, Albany, New York & Philadelphia Papers & in every other place where you have made yourself known.
Your Promise, to do so, may be communicated thro the Aurora, in the following words—
A. B. has received the instruction of Y. Z. & assures him that he will most scrupulously & faithfully abide by the Promise, which is hereby made.
If this Acknowledgement be not made within  Days after your receiving this Letter, or, if you break the Promise thereby intended to be made I shall no longer deem myself bound in Honor to suppress the Publication.
I have so often read your Pamphlets, your Letters & your Paragraphs that I defy you to disguise your Stile so, as that I might not almost venture to swear to it.
Y. Z.
To the Editors of
I wish to ask Information, by your Paper of the Direction that will most probably convey a Letter to the Revd Author of the Remarks on the Dinner given to General H. in Boston which were communicated to the Public, by the Aurora of the  ult. As that Subject has been More than drawn off to the Dregs, I would beg leave to offer him some Hints, on which he can more usefully employ his elegant & chaste Pen, & more to the service of Society, than the very best dissertations that can be written on “New England Illuminati”, “Silly & rigmarole Stories of a general’s widow” &c &c or even “A Trip to Canada” or, “to a Moravian Society.”
The Title of the Work should be “The Vagaries, Follies & Crimes of a certain vain half-Fool & full Knave Ex-Presbyter.” As he may perhaps, in the mean time have a Perusal of this Paper, in which this Letter is printed, I suggest to him his immediately preparing for the work chapters on the following Subjects—“A Vindication of cheating in Public Securities”—“A comparative view of the Enormity of adultery & Sodomy”—“A Defence of breaking the Ties of Honor with a Sheriff, & urging on his lenity the Necessity of sending a Deputy after the Person who infamously betrayed his confidence”—“The Experiences of a Yankee Jail”—and, with as much wit & Pleasantry as possible, “The Transactions of a Night with a male Bed-fellow at an Inn,” & “The true Spirit of Jacobin Independence, exemplified in a shamefull Dereliction of Principles, religious & political, for a Mess of filthy Porridge.”
As soon as I know how to direct to him I shall send to him the whole of the Skeleton, which I wish to have embodied by his prescient & energetic abilities. Let him Not despair of a sufficiency of materials, for anecdotes, collected by Illuminati, shall be transmitted to him in abundance thro’ your Paper.

Connecticutensis.

